Citation Nr: 1435809	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  06-17 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for sexual problems, to include as being secondary to service-connected penile scar.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.  He also served in the Army Reserves and Army National Guard of Illinois.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which, among other issues, denied service connection for PTSD, gonorrhea, and sexual problems. 

The Veteran testified during a February 2007 hearing that was held at the RO before a decision review officer (DRO).  A transcript of that hearing is of record.

In July 2009, the Board denied service connection for PTSD and remanded the issues of service connection for gonorrhea and sexual problems for further development, to include scheduling the Veteran for a VA examination regarding those claimed disabilities.  Thereafter, the Veteran appealed the Board's denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 joint motion, it was argued that the evidence indicated that efforts to corroborate the Veteran's stressors were inadequate; namely, that despite the Veteran's unit information and approximate dates of service being available in the record, the Veteran's complete service personnel records had not been obtained.  The parties also argued that the Board failed to explain adequately why it rejected PTSD diagnoses reflected in the VA treatment records.  On these grounds, the parties argued that the Board's July 2009 denial of service connection for PTSD should be vacated and remanded.  By a March 2011 order, the Court granted the parties' joint motion and remanded the matter for compliance with the instructions in the joint motion.

In July 2011, the Board remanded the issue of service connection for PTSD for further development, to include directing that the Agency of Original Jurisdiction (AOJ) undertake further efforts to locate records pertinent to the Veteran's reported guard duty service at the Korean demilitarized zone (DMZ) from March through May (or the summer months) of 1981; efforts to locate records pertinent to the Veteran's reported Article 15 arrest during subsequent service; efforts to obtain any additional VA treatment records that were not yet associated with the record; and arranging for the Veteran to undergo VA psychiatric examination.  The Board also remanded the issues of entitlement to service connection for gonorrhea and sexual problems, in order to schedule the Veteran for a VA examination of his claimed gonorrhea and sexual problems. 

In May 2013 the Board denied service connection for a sexually transmitted disease, to include gonorrhea and herpes, and remanded the two issues currently before the Board.  The case was again remanded by the Board in October 2013.

As noted in prior remands, the Court has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As discussed in the July 2011 remand, claims for service connection for depression, alcoholism, and memory loss were adjudicated separately by the RO in an April 2005 rating decision.  The Veteran submitted a notice of disagreement with regard to those issues in May 2005.  The Veteran withdrew his claim for service connection for alcoholism in a June 2005 statement.  A statement of the case was issued in August 2005 with regard to the claim of service connection for depression with memory loss, as well as a claim for service connection for arthritis.  The Veteran did not appeal these issues to the Board.  However, in consideration of the holding in Clemons, the Board determined in the July 2011 remand that this was not a situation in which the Veteran's other possible mental or psychiatric disabilities had been ignored by VA.  Rather, they were addressed separately, and, as the Veteran did not properly appeal these issues, the Board concluded that it had no jurisdiction to review the claims for entitlement to service connection for depression, memory loss, or alcoholism. 

Since the July 2011 remand, however, and as noted in the October 2013 remand, the Board finds that additional evidence and argument has been received raising the issue of service connection for depression.  Consequently, in accordance with Clemons, the Board has recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In May 2013 the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression for further development.  This development included affording the Veteran a VA examination to explore the nature and etiology of the Veteran's acquired psychiatric disorder to include PTSD and depression.  As noted above, because the evidence submitted since the July 2011 Board decision had raised the issue of service connection for depression, in accordance with Clemons, the Board instructed the examiner to provide an opinion as to whether it was at least as likely as not that any diagnosed acquired psychiatric disability either began during or was otherwise caused by the Veteran's active duty service.

The Veteran underwent a VA examination in June 2013.  The examiner noted that based on the evaluation, there was significant concern regarding the Veteran's credibility and he was deemed a non-credible responder.  Given the strong evidence of non-credible responding, no diagnosis was rendered.  However, despite the Veteran's highly non-credible responses, the examiner addressed the Veteran's claimed PTSD disability by noting that although the Veteran's medical records did indicate a diagnosis of PTSD, this diagnosis was not based on any formal assessment of PTSD by the Veteran's psychiatrist.  The examiner noted that a formal evaluation in 2005 indicated that there was no evidence of PTSD and that the 2005 report appeared to be the only formal assessment done with this Veteran to assess his claimed PTSD disability.  The examiner also noted that the Veteran's records demonstrated diagnoses of depressive disorder and anxiety.  Yet, the examiner reported being unable to provide a current diagnosis of a mental disorder without resorting to mere speculation due to highly non-credible and unreliable responding.

A November 2013 VA addendum opinion report indicates that no opinion can be provided without resort to mere speculation because the Veteran was not diagnosed with depression at the June 2013 examination and depression appears to be an old diagnosis.  Based upon this and the inconsistencies in the Veteran's responses during the June 2013 examination, the examiner felt that it would be counter-intuitive to provide an opinion at this time.  

While the June 2013 examiner addressed the Veteran's PTSD disability and determined that he was unable to provide a diagnosis of a mental disorder without resorting to mere speculation, he failed to provide an opinion as to whether it was at least as likely as not that any diagnosed acquired psychiatric disability, to include the previously diagnosed PTSD, depressive disorder, and anxiety, either began during or was otherwise caused by the Veteran's active duty service.  Importantly, the Veteran has diagnoses of PTSD and depression during the pendency of the claim.  (VA treatment records dated in March 2013 reflect that the Veteran is taking prescription medication for depression, VA treatment records from October 2008 reflect a diagnosis of anxiety, and VA treatment records dated in 2008-2011 reflect diagnoses of PTSD.  A January 2011 diagnosis of PTSD was made by a VA physician and a July 2011 diagnosis was made by a VA psychologist.)

In the June 2014 informal hearing presentation, the Veteran's representative argues that the current medical opinion is inadequate because it does not provide the required opinion based upon the psychiatric diagnoses of record, and that, consequently, a remand for a new examination and opinion is necessary.  

Accordingly, the June 2013 examination report, and November 2013 addendum, do not comply with the Board's May 2013 and October 2013 instructions and a remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand confers on the veteran, as a matter of law, the right to compliance with the remand orders).  

Although the record reflects (in an October 2012 memorandum) that the Veteran's stressors, involving being at the Korean DMZ and receiving sniper fire, have not been corroborated by the Joint Services Records Research Center (JSRRC), the record also reflects that the Veteran seems to be claiming an in-service stressor involving being diagnosed with various sexually transmitted diseases during service.  Although service connection was denied for certain sexually transmitted diseases, the record reflects that the Veteran was diagnosed with molluscum contagiousum during service, for which he was treated with silver nitrate and ended up with a penile ulcer, which resulted in a penile scar.  This is the basis for the grant of service connection for a penile scar, which was awarded in a February 2013 rating decision.  The December 2012 VA examiner noted that the Veteran has psychological distress over this problem and others seeing this problem.  As such, on remand, an opinion should be obtained regarding whether the Veteran's PTSD is etiologically related to his diagnosis and subsequent treatment of molluscum contagiousum during service.

VA treatment records dated in April, June and July 2011 reflect that the Veteran is in receipt of VA Vocational Rehabilitation services.  Importantly, the Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal.  38 C.F.R. § 3.159(c) (2013).  Therefore, the Veteran's vocational rehabilitation records should be obtained on remand.

As a final matter, the Board notes that a June 2013 VA examiner determined that the Veteran's erectile dysfunction was not related to the Veteran's gonorrhea, HSV or penile scar disabilities, as its etiology was organic and had to do more with other psychosocial issues.  Thus, as the Veteran's claim for service connection for sexual problems/erectile dysfunction is inextricably intertwined with his claim for an acquired psychiatric disorder being remanded herein, the Board will again defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.

2.  Arrange for the VA examiner who conducted the June 2013 VA examination and authored the November 2013 addendum, if possible, to review the claims folder and determine whether it is at least as likely as not (a 50 percent probability or greater) that the acquired psychiatric disorders which were diagnosed during the pendency of the claim, namely PTSD, anxietydepression and depressive disorder not otherwise specified, either began during or was otherwise caused by the Veteran's active duty service, to include his in-service diagnosis of and treatment for molluscum contagiousum.  If the June 2013 examiner is unavailable, the file should be referred to another similarly qualified medical professional. 

The examiner should ignore the lack of any psychiatric diagnoses found at the June 2013 VA examination and focus solely on the prior psychiatric diagnoses listed above, even if currently resolved.

The examiner should fully describe the objective findings that support his or her conclusions.  The claims folder should be made available to the examiner in conjunction with the opinion request, and the examiner must indicate on the report that such a review was undertaken.  The rationale for all opinions expressed should be set forth. 
If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

3.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

4.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case.  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



